PER CURIAM.
Appellant, defendant below, appeals an order denying his motion to vacate judgment and sentence filed pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. Appellant’s motion failed to allege that he was indigent and unable to employ counsel at the time he entered his plea. The motion was therefore legally insufficient. Hoffman v. State, 163 So.2d 797 (D.C.A.Fla.1964), and cases cited therein.
The order appealed is therefore affirmed without prejudice to appellant’s right to refile his motion.
Affirmed.
LILES, Acting C. J., and HOBSON and PIERCE, JJ., concur.